 

EXHIBIT 10.1

 

STOCK-SETTLED APPRECIATION RIGHTS AWARD

 

<Name>

<Address>

 

Pursuant to the terms and conditions of the Haverty Furniture Companies, Inc.
2004 Long-Term Incentive Plan (the “Plan”), you have been granted Stock-Settled
Appreciation Rights (SARs). The general terms of this grant of SARs are outlined
below.

 

Grant Date:

February 6, 2008

Number of SARs:

 

Grant Price Per SAR:

$9.13

Expiration Date:

February 6, 2015

Vesting Schedule:

25% on May 8, 2009

25% on May 8, 2010

25% on May 8, 2011

25% on May 8, 2012

(subject to continued employment)

 

This award entitles you to receive Havertys Common Stock (“Stock”) equal in
value to the excess of the fair market value of one share of Stock over the
Grant Price Per SAR, multiplied by the number of shares being exercised.

 

Until vested and exercised, the shares represented by this award are not
entitled to receive cash dividends and do not have the right to vote. The
restrictions governing this SARs award will lapse immediately upon a change in
control, death or permanent and total disability as defined in Section 2 of the
Plan. If you voluntarily leave Havertys or retire after vesting occurs, the SARs
must be exercised within three months. Shares not vested at retirement will be
forfeited.

 

This is a summary of the SARs award. The grant agreement and Plan Prospectus are
the authoritative source for all questions on awards made under the Plan.

 

 